Exhibit 12 SWIFT ENERGY COMPANY RATIO OF EARNINGS TO FIXED CHARGES (in thousands) 2004 2005 2006 2007 2008 GROSS G&A 29,972 42,142 62,876 73,453 86,212 NET G&A 14,357 18,866 27,634 34,182 38,673 INTEREST EXPENSE, NET 27,643 24,873 23,582 28,082 31,079 RENTAL & LEASE EXPENSE 2,101 2,529 2,567 2,952 2,947 INCOME FROM CONTINUING OPERATIONS, BEFORE INCOME TAXES AND CHANGE IN ACCOUNTING PRINCIPLE 86,083 156,129 248,308 244,556 (412,758) CAPITALIZED INTEREST 6,490 7,199 9,211 9,545 8,037 CALCULATED DATA EXPENSED OR NON-CAPITAL G&A (%) 47.90% 44.77% 43.95% 46.54% 44.86% NON-CAPITAL RENT EXPENSE 1,006 1,132 1,128 1,374 1,322 1/3 NON-CAPITAL RENT EXPENSE 335 377 376 458 441 FIXED CHARGES 34,468 32,449 33,169 38,085 39,557 EARNINGS 114,061 181,379 272,266 273,096 (381,238) RATIO OF EARNINGS TO FIXED CHARGES 3.31 5.59 8.21 7.17 For purposes of calculating the ratio of earnings to fixed charges, fixed charges include interest expense, capitalized interest, amortization of debt issuance costs and discounts, and that portion of non-capitalized rental expense deemed to be the equivalent of interest.Earnings represents income before income taxes and cumulative effect of change in accounting principle before interest expense, net, and that portion of rental expense deemed to be the equivalent of interest.Due to the $754.3 million non-cash charge incurred in the fourth quarter of 2008 caused by a write-down in the carrying value of oil and gas properties, 2008 earnings were insufficient by $420.8 million to cover fixed charges in this period.If the $754.3 million non-cash charge is excluded, the ratio of earnings to fixed charges would have been 9.43 for 2008.
